—In a proceeding to compel the settlement of the account of the administratrix of the estate of Joseph J. Marturano, the distributees Angie Marturano and Robert Marturano appeal from an order of the Surrogate’s Court, Kings County (Bloom, S.), dated March 26, 1992, which denied their motion for an extension of time to "plead, or otherwise move in respect to the judicial accounting filed herein”.
Ordered that the order is affirmed, with costs payable by the appellants personally.
The appellants consented to the settlement of the administratrix’s account in 1989 after they had learned, in 1988, that the decedent had established certain Totten Trust accounts which were not listed in the account as estate assets. They have produced no evidence that these accounts were created *296while the decedent was either mentally incapacitated or under undue influence. They have produced no evidence that any accounts were improperly designated as constituting Totten Trusts. The papers submitted in support of their application consisted of nothing more than speculation. The Surrogate committed no error in denying this application, given the absence of any demonstration that the appellants would be able to successfully challenge the administratrix’s account (see, Matter of Frutiger, 29 NY2d 143, 150; Matter of Westberg, 254 App Div 320). Mangano, P. J., Miller, Hart and Florio, JJ., concur.